Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 4 is objected to because of the following informalities: the “,” in line 10 should be deleted.  

Claim 7 is objected to because of the following informalities: the “structure” in line 5 should be “structure,”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20170207234).


a first stack structure block (CR1) comprising first stack structures (SS1) arranged side by side in a first direction on a substrate 105/100;
a second stack structure block (CR2) comprising second stack structures (SS2) arranged side by side in the first direction on the substrate;
a separation structure (PR) disposed on the substrate between the first stack structure block and the second stack structure block and comprising first mold layers 114/115 (left side of the center 180) and second mold layers 114/115 (right side of the center 180); and
a contact plug penetrating 180/181 the separation structure, wherein a bottom surface of the contact plug is in contact with the substrate (Fig 4: see the contact on the buried source/drain regions 170).

Regarding claim 2. Park discloses The 3D semiconductor memory device of claim 1, wherein the bottom surface of the contact plug is disposed below the top surface of the substrate (Fig 6: lower than top surface of 105).

Regarding claim 3. Park discloses The 3D semiconductor memory device of claim 1, further comprising a plurality of contact plugs 180/181 penetrating the separation structure and being in contact with the substrate, the plurality of contact plugs including the contact plug (Fig 4),

wherein the first contact plugs are arranged along a first sidewall (right side wall of CR1) of the first stack structure block, which is in contact with the separation structure (Fig 4), and
wherein the second contact plugs are arranged along a first sidewall (left sidewall of the CR2) of the second stack structure block, which is in contact with the separation structure (Fig 4).

Regarding claim 6. Park discloses The 3D semiconductor memory device of claim 1,
wherein the first mold layers are stacked in a direction vertical on a top surface of the substrate (Fig 4), and wherein each of the second mold layers is disposed between a corresponding pair of neighboring ones of the first mold layers (Fig 4).

Regarding claim 12. Fig 4 of Park discloses A three-dimensional (3D) semiconductor memory device comprising:
a first stack structure block (CR1) comprising first stack structures (SS1) arranged side by side in a first direction on a first substrate 105;
a second stack structure block (CR2) comprising second stack structures (SS2) arranged side by side in the first direction on the first substrate;
a separation structure (PR) disposed on the first substrate between the first stack structure block and the second stack structure block and comprising first mold layers 
a first contact plug 180/181 (left side) penetrating the separation structure and the first substrate;
a second contact plug 180/181 (right side) penetrating the separation structure and connected to the first substrate; and
a connection line (the unlabeled horizontal line passing 181) connecting the first contact plug and the second contact plug.

Regarding claim 13. Park discloses The 3D semiconductor memory device of claim 12, further comprising:
a second substrate 100 disposed under the first substrate (Fig 4); and
a peripheral circuit structure (PGS) disposed at the second substrate and comprising a transistor 170/160/162,
wherein a lower portion of the first contact plug is disposed in the peripheral circuit structure and is connected to the transistor (Fig 4).

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashitani (US 8933502).

Regarding claim 15. Fig 24 of Higashitani discloses A three-dimensional (3D) semiconductor memory device comprising:

a separation structure (IA1) disposed on the substrate and disposed on a first sidewall (the sidewall close to S5) of the first end portion of the first stack structure block; and
first contact plugs 2354/2450 penetrating the separation structure and arranged along the first sidewall of the first end portion.

Regarding claim 16. Higashitani discloses The 3D semiconductor memory device of claim 15,
wherein the first stack structure block further includes a second end portion (the end portion adjacent to S7) that is flat and vertically extends above the substrate (Fig 24),
wherein the first sidewall of the first end portion is parallel to the first direction when viewed in a plan view (Fig 24), and
wherein a second sidewall of the second end portion is parallel to a second direction different from the first direction when viewed in a plan view (Fig 26A).

Regarding claim 17. Higashitani discloses The 3D semiconductor memory device of claim 15,
wherein the separation structure comprises:

a separation layer (S5) disposed between the mold structure and the first stack structure block,
wherein the mold structure comprises:
first mold layers (Fig 24: the topmost and the bottommost layers in IA1) stacked in a direction vertical to a top surface of the substrate; and
second mold layers (Fig 24: the intermediate layers between the top mold layers) disposed between the first mold layers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20170207234) in view of Higashitani (US 8933502).

Regarding claim 10. Park discloses The 3D semiconductor memory device of claim 1,
wherein each of the first stack structures comprises gate electrodes (EL1), the 3D semiconductor memory device comprises:

But Park does not explicitly disclose wherein the contact plug is formed of the same material as the cell contact plugs.
However, the ordinary artisan would have recognized that it would have been obvious to make the contact plug is formed of the same material as the cell contact plugs for the purpose pf providing easy fabrication. Thereby enhancing manufacturability. For example, Higashitani discloses metal or another conductive material (col 7, lines 27-39).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Park’s device structure disclose the claimed feature.

Regarding claim 11. Park discloses The 3D semiconductor memory device of claim 1 except further comprising:
a lower substrate 854 disposed under the substrate 856;
a peripheral circuit structure disposed at the lower substrate, the peripheral circuit structure comprising a transistor, an interconnection conductor, and a via; and
a peripheral contact plug penetrating the separation structure and the substrate and connected to the transistor.
However, Fig 8 of Higashitani discloses a lower substrate disposed under the substrate;

a peripheral contact plug 872 penetrating the separation structure and the substrate and connected to the transistor.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park’s device structure to have the Higashitani’s device structure for the purpose making enhanced integration structure using space-efficient manner (col 4, lines 6-21).

Allowable Subject Matter
Claims 4-5, 7-9, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first separation layer between the first stack structure block and the first and second mold layers; a second separation layer between the second stack structure block and the first and second mold layers; and the first contact plugs are arranged along the first separation layer, and the second contact plugs are arranged along the second separation layer”.



Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a bottom surface of the second contact plug is in contact with the first substrate”.

Regarding claim 18. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “second contact plugs penetrating the separation structure and the substrate and connected to the transistors; and connection lines each connecting a corresponding one of the first contact plugs and a corresponding one of the second contact plugs”.

Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an interlayer insulating layer surrounding a second sidewall of the second end portion, a third sidewall of the third end portion, and a fourth sidewall of the fourth end portion; and second contact plugs penetrating the interlayer insulating layer, the second contact plugs are arranged along the second sidewall of the second end portion, the third sidewall of the third end portion, and the fourth sidewall of the fourth end portion”.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Changhyun Yi/Primary Examiner, Art Unit 2826